Exhibit 10.1

Autodesk® Value Added Reseller (“VAR”) Agreement

         
“VAR”
 

Company name:
  Imaginit Technologies
Address:
  6155 Rockside Rd Ste 201
City:
  Independence
State/Province, Postal Code:
    44131-2217  
Country:
  United States
VAT/GST Number:
 

Phone number:
 

Fax number:
 

Email address:
 

Autodesk Account #:
 

“AUTODESK”
 

Company name:
  Autodesk, Inc.
Address:
  111 McInnis Parkway
City:
  San Rafael
State/Province:
 

Postal Code:
    94903  
Country:
  United States
Company Registration Number:
 

VAT Number:
 


Partner Designation Chart

     
Partner Tier:
  Gold
Contract Type:
  Direct
Primary Product Focus:
  AEC
Payment Terms:
  Thirty (30) days

Primary Location Program Designation(s):

     
AUTODESK
  VAR
/s/ Dave Rhodes
  /s/ Robert F. Heeg
 
   
Signature
  Signature
Dave Rhodes
  Robert F. Heeg
 
   
Printed Name
  Printed Name
VP Sales
  Executive Vice President
 
   
Title
  Title
1/31/2013
  1/28/2013
 
   
Date
  Date



1   DEFINITIONS

1.1 In this Agreement the following terms shall have the following meanings
unless the context otherwise requires:

“Access Products” means the commercial versions, Education Versions, Student
Versions and Evaluation Versions of the machine readable (object code) computer
programs developed or marketed by Autodesk including the Autodesk Software (and
the accompanying Documentation (if any)) and their respective Media Kits,
Subscriptions, Updates and Upgrades (if any), Web Based Services offerings,
Services and Hardware (if any) made available by Autodesk to VAR in accordance
with VAR’s Tier and Specializations. Access Products do not include Open
Distribution Products.
“Autodesk Fiscal Quarter” means the three month periods February-April,
May-July, August-October and November-January.
“Autodesk Fiscal Year” means the twelve month period which commences on February
1 in any given calendar year and ends on January 31 in the following calendar
year.
“Autodesk Software” means one or more computer programs (in executable code form
only) licensed by Autodesk individually or as part of a bundled package, suite,
series or otherwise made available via an Autodesk Web-Based Services offering
pursuant to an End User Agreement, excluding all third party computer programs
delivered or made available as part of that bundled package, suite, series or
Autodesk Web-Based Services offering.
“Autodesk Trademarks” means the trademarks, trade names, service marks, service
names and logos (whether registered or not) that Autodesk may adopt from time to
time.
“Benefits” means the various incentives and benefits available to VAR
corresponding to its Tier and/or Specialization and also discretionary benefits
such as marketing funds, as documented in the applicable Program Guide and other
program documentation.
“Channel Partner Policies and Procedures” means the policies and procedures to
be followed by VAR, (including but not limited to, ordering guidelines,
Autodesk’s returns policy and procedures (“RMA”), marketing and branding
guidelines and trademark use guidelines), and any modifications thereto, posted
by Autodesk to the Partner Portal or otherwise notified to VAR.
“Confidential Information” means (i) in the case of Autodesk, all non-public
information and materials relating to Autodesk and/or its business disclosed by
Autodesk to VAR, whether identified by Autodesk or not as confidential
including, but not limited to, product plans, product designs, product costs,
product prices, product names, finances, marketing plans, business
opportunities, research (including survey results and customer satisfaction
data), development, the contents of this Agreement and any information generated
under it, and any other know-how and any of Autodesk’s End-User Records and End
User Data which may be made available to VAR by Autodesk, as well as information
which from the circumstances VAR might reasonably expect to be confidential and
(ii) in the case of VAR, all non-public VAR information and materials requested
by Autodesk, including but not limited to, financial information produced in
accordance with Section 3.5 of this Agreement, and provided to Autodesk by VAR
in writing (excluding any Autodesk confidential information described in
(i) above), that are clearly labeled as VAR Confidential Information, as
applicable.
“Direct” means that VAR has the option of purchasing certain Access Products (as
identified by Autodesk) directly from Autodesk subject to the “Direct VAR Terms
and Conditions” and “Security Agreement” attached hereto as Exhibit 1 and
Exhibit 1A respectively.
“Direct Customer” means any End User to whom Autodesk sells Product(s) directly
or through a master reseller or designated third party, or whom Autodesk
designates as a Direct Customer. The End Users whom Autodesk designates as
Direct Customers will be identified to VAR (either as individuals or a class)
through the publication of a list of Direct Customers, and/or by email
notification and/or through program details published in the Program Guide or on
the Partner Portal. Any list of Direct Customers may be posted to the Partner
Portal and may be updated from time to time, including by posting an updated
list to the Partner Portal.
“Documentation” means any written or electronic copies of Product manuals,
specifications, instructions or other aids which Autodesk makes available to End
Users.
“Education End User” means an Educational Institution, which has acquired a
license or a Student or Faculty member at an Educational Institution who has
acquired a license for an Education Version for educational use only and not for
commercial use, transfer or resale.
“Educational Institution” means an institution dedicated to education including
a public or private elementary or secondary school or a two year or four year
college or university or career school that is accredited by a state or other
appropriate governmental agency or organization.
“Education Version” means those versions of the machine readable (object code)
computer programs developed or marketed by Autodesk including the Autodesk
Software developed and designed for use by Education End Users at an Educational
Institution, but specifically excludes Student Versions.
“Electronic Software Download” or “ESD” means electronic software download over
a network.
“Electronic Products” means Products that Autodesk elects to deliver directly to
End Users via ESD in accordance with such procedures as Autodesk may establish.
“End User” means a third party desiring to lawfully purchase, or who has
lawfully purchased, one or more legitimate Products for its own use, and not for
transfer or resale.
“End User Agreement” means the then current agreements between the End User and
Autodesk governing, among other things, the use of Autodesk Products, including
the Autodesk License and Services Agreement, the Autodesk Terms of Use, the
Autodesk Terms of Service and the Subscription Program Terms, collectively or
individually as applicable.
“End User Data” means End User Records together with any information maintained
by Autodesk or any third party on Autodesk’s behalf relating to a specific End
User including Product registration information and data (which may be modified
by Autodesk in its sole discretion), customer satisfaction data, analytics and
purchasing history.
“End User Records” means the records maintained by VAR that show, at a minimum,
the name and contact information (address, telephone number and e-mail) for each
End User to whom VAR has sold the Product(s), and the list of Products sold to
that End User along with the Products’ serial numbers.
“Evaluation Version” means a not for resale version of a Product as further
defined in the applicable End User Agreement accompanying each Product. An
Evaluation Version may also be referred to as the “Partner Evaluation and
Demonstration Software”.
“Faculty” means personnel of a primary or secondary Educational Institution or
any degree granting or certificate granting Educational Institution or any
learning, teaching or training facilities and who upon request by Autodesk is
able to provide proof of such status.
“Hardware” means any computer equipment purchased from Autodesk for use in
connection with the Autodesk Software.
“License and Services Agreement” or “LSA” means the then current Autodesk
software license agreement setting forth the terms and conditions under which an
End User may use the applicable Product, as such LSA may be updated from time to
time by Autodesk in its sole discretion.
“Marketing Materials” means the marketing information and other advertising
materials that Autodesk may make available to VAR from time to time during the
Term of this Agreement.
“Media Kits” means the unserialized media available to End Users who have
ordered Electronic Products, where available.
“Open Distribution Products” means the commercial and Evaluation Versions of the
machine readable (object code) computer programs developed or marketed by
Autodesk including the Autodesk Software (and the accompanying Documentation)
and their respective Subscriptions, Updates and Upgrades (if any), made
available by Autodesk directly and indirectly for resale generally without
reference to VAR Tier or Specialization, and designated as such by Autodesk in
the Program Guide or Partner Portal.
“Partner Code of Conduct” means the rules of conduct and ethics which Autodesk
requires all of its partners to observe, and any modifications thereto made by
Autodesk in its sole discretion from time to time, that Autodesk posts to the
Partner Portal.
“Partner Designation Chart” means the document executed by VAR that contains
information relating to the VAR including, VAR’s Territory, Tier,
Specialization/s, Direct status (if applicable), payment terms, and locations,
and any modifications thereto, which may be attached to this Agreement or
provided separately.
“Partner Portal” means the current Autodesk partner web site or any successor
site designated by Autodesk.
“Physical Product” means Products copied on some form of tangible medium such as
a DVD or USB key. A Media Kit is a “Physical Product”.
“Product(s)” means Access Product(s), Services and Open Distribution Product(s),
(whether Physical Products or ESD).
“Program Guide” means the then current Autodesk Partner Advantage Program Guide
for Value Added Resellers or any similar document listing the Requirements and
Benefits applicable to VAR, and any modifications thereto made by Autodesk,
which Autodesk makes available to VAR by Autodesk electronically by posting it
to the Partner Portal or otherwise.
“Requirements” means the requirements, rules and obligations that Autodesk may
set (and modify from time to time in its sole discretion) for an entity to
qualify as an Autodesk VAR; to qualify for a particular Specialization, Tier or
designation; and to participate in the applicable Benefits programs. The
Requirements will be contained in the Program Guide, the Channel Partner
Policies and Procedures and the Partner Code of Conduct, including reporting
requirements, the number of mandatory personnel, technical and minimum purchase
requirements.
“Services” means any separately contracted professional services performed in
whole or in part by Autodesk, or on Autodesk’s behalf by a third-party,
including Autodesk’s training, implementation, advanced product support, pay per
incident support, assurance, configuration and consulting activities. “Services”
do not include Web Based Services.
“Software as a Service” or “SaaS” means a software delivery model in which
access to software and its functions and associated data is provided remotely as
a web based service, regardless of hosting methodology.
“Specialization(s)” means areas of proficiency achieved by satisfying specific
Requirements, as determined by Autodesk in its sole discretion. The term
“Specialization” may be used generically in this Agreement to refer to a product
focus area, customer segment specialization, pilot specialization,
authorization, value added service specialization, advanced specialization, or
an industry or a solution specialization, collectively or individually. Details
of the Specializations are contained in the Program Guide; however, the
Specializations applicable to VAR shall be as set forth in the Partner
Designation Chart.
“Student(s)” means an individual person who is (i) at the time of the
installation of the Student Version, enrolled (a) at a recognized degree
granting or certificate granting Educational Institution for three (3) or more
credit hours in a degree granting or certificate granting education program or
(b) in a nine (9) month or longer certificate program and (ii) upon request by
Autodesk, able to provide proof of such enrollment.
“Student Version” means those versions of the machine readable (object code)
computer programs developed or marketed by Autodesk including the Autodesk
Software developed and designed for use by Students and Faculty for educational
use only and not for commercial use, transfer or resale.
“Subscription” means the support services and other benefits delivered to End
Users pursuant to the Subscription Program Terms.
“Subscription Program Terms” or “Subscription Terms and Conditions” means the
then-current standard program terms which Autodesk may make available from time
to time via the Internet at www.autodesk.com/terms or any successor site, which
govern the delivery of Subscription benefits.
“Terms of Use” or “TOU” or “Terms of Service” or “TOS” means the then-current
terms and conditions located at www.autodesk.com/termsofservice or at any
successor site as designated by Autodesk from time to time that govern the use
of an Autodesk Web-Based Service, as listed in the applicable price list or
quotation. For Web Based Services provided by Autodesk not specifically
identified at the site, the Autodesk 360 Terms of Service apply.
“Territory” means each separate and distinct geographic area or jurisdiction
specified on the Partner Designation Chart.
“Tier” means the VAR’s status from both a Requirements and a Benefits
perspective as specified on the Partner Designation Chart applicable to this
Agreement. Tiers are subject to change by Autodesk in its sole discretion and
may include the Bronze, Silver, Gold and Platinum designations and such other
tier designations as Autodesk may make available during the Term of this
Agreement.
“Update(s)” means improved versions of Products, or portions thereof made
available by Autodesk from time to time in its sole discretion, which
incorporate corrections or minor enhancements for which Autodesk does not
normally charge a fee.
“Upgrade(s)” means releases of Products made commercially available by Autodesk
from time to time in its sole discretion and designated as such by Autodesk and
for which Autodesk normally charges a fee.
“Web Based Services” means Autodesk 360 services, SaaS offerings, storage,
hosted products, collaboration and other web services (whether accessed through
a computer, mobile device or other mechanism) and which Autodesk offers under a
Terms of Service or Terms of Use agreement or under the Subscription Program
Terms on a term basis.

1.2 All software products however defined in this Agreement, are licensed, not
sold, to the End User. All references in this Agreement to the “sale” or
“selling” of Products means the sale of a license to use the Products only as
licensed. All references in this Agreement to the “purchase” of Products shall
mean the purchase of a license to use the Products. Under no circumstances shall
these terms constitute, or be construed to constitute, the sale or transfer of
intellectual property.

1.3 The headings to the Sections, clauses, sub-clauses and parts of this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. Any
ambiguity in this Agreement shall be interpreted equitably without regard to
which party drafted the Agreement or any provision thereof. The terms “this
Agreement,” “hereof,” “hereunder” and any similar expressions refer to this
Agreement and not to any particular Section or other portion hereof. The parties
hereto agree that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party will not be applied in the construction
or interpretation of this Agreement. As used in this Agreement, the words
“include” and “including,” and variations thereof, will be deemed to be followed
by the words “without limitation”.



2   VAR APPOINTMENT

2.1 Subject to VAR’s compliance with the terms and conditions of this Agreement
and the applicable Requirements, Autodesk grants VAR the non-exclusive,
nontransferable, revocable right to provide the Access Product(s) specified by
Autodesk which correspond with VAR’s Specialization(s) and Tier, specified in
the Partner Designation Chart (or as otherwise expressly permitted in writing by
Autodesk) solely to End Users: within the applicable Territory (unless a
territorial exception is expressly permitted by Autodesk in writing). VAR shall
be entitled to participate in the Benefits programs set forth in the Program
Guide corresponding to VAR’s Tier and Specializations in the Territory, subject
to compliance with the applicable Requirements. VAR may not assign, sub-license,
delegate or subcontract its rights, duties or obligations under this Agreement
without the express prior written consent of Autodesk on a case-by-case basis,
which consent may be granted or denied by Autodesk in its sole discretion, nor
shall VAR engage in any sub-distribution, agency or broker arrangements with
regard to Access Product(s) without the express written consent of Autodesk on a
case-by-case basis, which consent may be granted or denied by Autodesk in its
sole discretion and Autodesk may require VAR to agree to additional terms and
conditions in connection with such sub-distribution, agency or broker
arrangement. Notwithstanding the foregoing limitations, VAR may permit the
financing of any Product, other than a Web Based Service, by an End User through
a financial institution approved by Autodesk and subject to Autodesk’s
reasonable requirements, provided such financial institution secures no rights
to such Product or any incorporated intellectual property as a licensee thereof.

2.2 VAR acknowledges and agrees that Autodesk may at any time, in its sole
discretion, and without any liability to VAR: (i) provide, license, market,
distribute, sell and support any Product(s) in any location worldwide, including
the VAR’s Territory, directly to End Users or through any other reseller or
channel, including, original equipment manufacturers, channel partners,
distributors, on-line sales or retail outlets, systems integrators and
independent software vendors and web hosting software services and (ii) modify,
augment, or otherwise change the methods in which Autodesk licenses, markets,
distributes, or supports any Product(s).

2.2.1 Sales to Direct Customers are reserved for Autodesk or its designated
master reseller(s). However, on a case by case basis, Autodesk may further
appoint VAR as a non-exclusive sales representative in relation to Access
Product corresponding with VAR’s Specialization(s) in accordance with the
Requirements in the Program Guide, or as otherwise specified by Autodesk, for
the limited purposes expressly set forth in this Agreement. Such appointment
shall be in writing and for specific sales opportunities only and VAR shall not
be appointed, nor represent itself to be appointed, as a permanent sales agent
of Autodesk. VAR’s compensation in such cases will be determined in accordance
with the provisions in the Program Guide. Consistent with the terms of this
Agreement, VAR shall act as Autodesk’s non-exclusive sales representative to
assist with sales activities to Direct Customers at Autodesk’s sole discretion,
but VAR shall refrain from making any commitments on behalf of Autodesk, or
representing itself as Autodesk or an Autodesk employee, or having the authority
to bind Autodesk.

2.3 VAR expressly agrees and acknowledges that Autodesk may unilaterally amend,
supplement, change or discontinue any: definition contained in this Agreement,
Product(s), Services, the whole or any part of the Program Guide (including
Requirements or Specializations), Partner Code of Conduct, Partner Designation
Chart, channel resource guides, or Channel Partner Policy and Procedure(s) and
Direct VAR Terms and Conditions at any time following thirty (30) days’ notice
(or such other notice period expressly provided for in this Agreement) to VAR of
such action.

2.4 Autodesk shall not be under any obligation to accept Direct orders from a
VAR that has not qualified for and executed Autodesk’s Direct VAR Terms and
Conditions as well as meeting the terms of any applicable Security Agreement and
executing the applicable documentation.



3   VAR OBLIGATIONS

3.1 VAR agrees to comply with all the obligations contained in this Agreement,
including the applicable Requirements, Direct VAR Terms and Conditions (if
applicable), Exhibit 1A and other obligations contained in the Program Guide and
Channel Partner Policies and Procedures, Partner Code of Conduct, Partner
Designation Chart and all other documents incorporated by reference into this
Agreement, including all modifications made thereto in accordance with the terms
of this Agreement.

3.2 VAR shall market, sell and support the Products (as per the applicable
Requirements established by Autodesk and commensurate with VAR’s
Specialization(s) and Tier) in accordance with the terms and conditions of this
Agreement.

3.3 Except for any limited exceptions, which may be set out in the Program
Guide, VAR shall not actively sell, promote, advertise, market or solicit orders
for Access Products, or open branches or maintain distribution depots for supply
or support of Access Products outside the Territory, absent the express prior
written consent of Autodesk on a case by case basis.

3.4 VAR shall deliver Products without modification and with all packaging,
Documentation, disclaimers, proprietary rights and other notices, marks, serial
numbers, and End User Agreements intact unless otherwise requested by Autodesk
in writing on a case-by-case basis. To the maximum extent permitted by
applicable law. VAR shall not reproduce, modify, translate, adapt, reverse
engineer or decompile any Products in whole or in part without the express prior
written consent of Autodesk. VAR shall dispose of Product packaging in
accordance with the laws of the Territory. VAR shall notify End Users that the
Products are subject to an End User Agreement in advance of purchase, as
applicable, and upon request by End User, VAR shall make available to End Users
the applicable End User Agreement. In addition, VAR shall ensure that End Users
are aware that Products may be subject to territorial restrictions. VAR shall
not supplement, amend or modify any terms and conditions, warranties,
obligations or other requirements or limitation included with or related to the
Products, or otherwise pursue, waive, raise conflicts with or compromise any of
Autodesk’s rights relating to End Users or other parties without the prior
written consent of Autodesk. VAR agrees to be bound by the terms of the
applicable End User Agreement if the Product is supplied by Autodesk to VAR for
use by VAR as an End User. VAR shall not reproduce, lend, rent or otherwise
transfer such Products supplied to VAR. VAR shall not license or transfer or
otherwise distribute or provide in any manner Products in contravention of
Autodesk’s program policies, terms or conditions, including the policies, terms
and conditions around entitlements generally, Upgrades, Education Versions,
government SKUs, multi-seat licenses, Web Based Services and Subscription.
Specifically, VAR shall verify that an End User qualifies to receive different
Product types as per Autodesk policies and applicable laws, including US trade
laws and regulations. When one or more Products are bundled together and sold as
a single package to VAR, VAR may not separate them and distribute the individual
component Product(s).

3.5 VAR shall submit updated financial statements and other material financial
information as reasonably requested by Autodesk within ten (10) working days
following Autodesk’s request. Moreover, during the Term of this Agreement, VAR
shall maintain in full force and effect, at its own expense, reasonable general
liability insurance coverage. If requested, VAR agrees to provide Autodesk with
a certificate evidencing its insurance coverage. Autodesk Inc., its directors,
officers and employees shall be named as additional insured on VAR’s Commercial
General Liability and Automobile liability policies. The foregoing insurance
requirements and liability limits shall not limit or qualify the liability of
VAR under this Agreement.

3.6 Subject to Autodesk’s right to impose maximum retail price limitations when
permitted by applicable law, VAR shall determine the prices at which and (except
as provided in this Agreement) the terms and conditions on which it supplies and
supports Products, provided, however, that the VAR terms and conditions may not
supplement, amend, modify or conflict with any Autodesk terms and conditions,
warranties, obligations or other requirements or limitation related to the
Products, without the prior written consent of Autodesk. VAR acknowledges that
it is not offering or selling Products under a marketing plan or system
prescribed by Autodesk and that VAR sells Products at prices set solely by VAR.

3.7 Subject to applicable privacy laws, all End User Records, End User Data and
Autodesk Confidential Information, are and shall remain the sole and exclusive
property of Autodesk. VAR shall have no right, title or interest in or to such
End User Records or End User Data; however to avoid doubt, any End User
information obtained by VAR not in connection with the End User Records, End
User Data or Autodesk Confidential Information (all as described in this
Agreement) shall be owned by VAR. During the Term of this Agreement, VAR may use
the End User Records and End User Data solely to fulfill its sales and support
obligations under this Agreement in connection with Autodesk End Users and for
no other purpose. Autodesk may revoke this limited right to use End User Records
and End User Data in the event of abuse of said data or breach of this
Agreement. This limited right to use End User Records and End User Data shall
not survive the termination or expiration of this Agreement. End User Records,
End User Data and Autodesk Confidential Information are not VAR assets capable
of assignment, sale or any other form of alienation by VAR.



4   PROTECTION OF AUTODESK PROPRIETARY RIGHTS

4.1 As between the parties, all rights relating to (a) Products and any
permitted configurations thereof, (b} Marketing Materials, (c) the Partner
Portal, (d) customer satisfaction surveys or other Autodesk survey results,
(e) End User Records, (f) End User Data made available to VAR by Autodesk, and
(g) any other Autodesk website, materials or translations thereof, as well as
any related intellectual property rights including patents, copyrights, trade
secrets, Autodesk Confidential information, Autodesk Trademarks and domain names
pertaining to Autodesk, are owned by and shall remain the valuable exclusive
property of Autodesk or its licensors. All rights not expressly granted by
Autodesk are reserved. Without limiting any of the foregoing, VAR shall not use
any Autodesk published acronym, Autodesk Trademarks, trade secret, any Autodesk
proprietary right or any domain name of Autodesk except with the express prior
written consent of Autodesk on a case-by-case basis. During the Term of this
Agreement VAR may (i) indicate to the public that it is an “Autodesk Value Added
Reseller” with the specific Tier and/or Specialization(s) designation applicable
to VAR and (ii) advertise Products under Autodesk’s Trademarks, always in
accordance with any branding guidelines and trademark use guidelines published
by Autodesk from time to time on Partner Portal, or at
http://usa.autodesk.com/legal-notices-trademarks/, or as otherwise made
available to VAR by a duly authorized representative of Autodesk. Without
limiting the foregoing, the restrictions described in this Section are intended
to apply to any and all uses of Autodesk’s rights described herein, including,
without limitation on or through any social media.

Upon loss of or change to VAR’s Tier or Specialization(s), VAR shall immediately
cease using the applicable Autodesk designations.

VARs may not market themselves as “Direct” or any equivalent thereto absent
being granted that status by Autodesk.

4.2 VAR shall not use or attempt to register in any way any designation (whether
using any technology now known or hereafter created), trademark, service mark,
trade name, copyright, logo, Autodesk published acronym, domain name, social
media user name or identifier, or any Product or service name, that in whole or
in part contains, or is confusingly similar to any Product name, service name,
trademark, service mark, trade name, copyright, logo, Autodesk published
acronym, or domain name of Autodesk or any affiliated company of Autodesk or
that is confusingly similar thereto.

4.3 VAR shall not directly or indirectly market, distribute or sell copies of
Products, software or materials which unlawfully circumvent any technical
protection measures applicable to the Products or that contribute or encourage
breach of any Autodesk intellectual property rights and/or contract. VAR shall
notify Autodesk promptly if it knows of or suspects any unauthorized use of
Products or other violations of Autodesk’s proprietary rights in Products, shall
provide reasonable assistance to Autodesk in the prosecution of any claims
arising therefrom, and shall participate in other Autodesk license compliance
programs. VAR may not circumvent any technical protection measure applicable to
the Products in any manner or instruct or assist any third party to do so.

4.4 Autodesk hereby grants VAR a non-exclusive, non-transferable and
non-sub-licensable right during the Term of this Agreement to reproduce and
distribute the Marketing Materials in connection with the sale, distribution and
support of Products, subject to, and in accordance with, the restrictions and
guidelines published by Autodesk from time to time on Partner Portal or
otherwise notified to VAR by Autodesk. Except as expressly provided herein, VAR
is not granted any other right or license to patents, copyrights, trade secrets,
service marks, trademarks or other intellectual property right with respect to
the Marketing Materials. VAR shall take all reasonable measures to protect
Autodesk’s proprietary rights in the Marketing Materials. VAR shall notify
Autodesk promptly in writing upon its discovery of any unauthorized use of the
Marketing Materials. Within thirty (30) days of any Autodesk request, and also
upon expiration or termination of this Agreement, VAR shall destroy all of the
foregoing property and certify to its complete destruction.

4.5 Pornographic, obscene, abusive, threatening, defamatory, libelous, or
racially, sexually or religiously offensive or objectionable use or any unlawful
use of Marketing Materials is strictly prohibited whether directly or in context
with specific subject matter. Autodesk Trademarks shall not be incorporated into
a logo, trademark or service mark by VAR. Marketing Materials shall not be used
contrary to any restriction that is provided in writing by Autodesk to VAR.
Marketing Materials shall not be used in (i) a manner that would lead a
reasonable person to believe that the model within the Marketing Material
personally uses or endorses a product or service; or (ii) in a manner that would
be considered unflattering or controversial to a reasonable person. With respect
to any Marketing Materials delivered or stored in an electronic form, VAR must
retain the copyright symbol and markings thereon. VAR will maintain a robust
firewall to safeguard against unauthorized third-party access to the Marketing
Materials.



5   END USER AGREEMENTS AND PRODUCTS

5.1 In connection with Product registration and use (including Web Based
Services), VAR may not: download, unlock, subscribe, activate, accept access
codes, identification codes, keys or passwords, or register, or facilitate
registration of any Product sold to an End User without the express written
permission from such End User. Thereafter VAR may not retain or continue to use
such keys, codes (including identification codes) or passwords without the
express prior written consent of the End User and Autodesk. VAR may not enter
into any End User Agreement on behalf of Autodesk or the End User. In addition,
VAR may not register in its own name any Product sold to an End User.

5.1.1 VAR shall only distribute End User identification codes, passwords, access
codes, activation codes or access keys to the Products if expressly requested to
do so by Autodesk. VAR shall notify Autodesk promptly if it knows of or suspects
any unauthorized use of such passwords, keys, identification, or activation
codes.

5.2 VAR shall notify each of its End Users that registration with Autodesk is
required to qualify for Updates, Upgrades (if any), Subscription, Services and
Web Services.

5.3 Implementation of ESD shall be at the discretion of Autodesk and VAR shall
not agree or consent to ESD without first obtaining the prior written approval
of Autodesk.

5.4 VAR shall reimburse End User its purchase price upon return of the Products
to VAR in accordance with the terms and conditions of the applicable End User
Agreement, if a return right is specified therein.

5.5 Nothing in this Agreement shall require Autodesk to produce Upgrades to the
Products in accordance with any particular timetable or make available
Subscriptions, Updates or Upgrades, Services and Web Services to VAR or End
Users.



6   LIMITED WARRANTIES

6.1 Standard Limited Warranty.

6.1.1 VAR is not granted any warranties under this Agreement. In the event VAR
uses the Products including the Evaluation Versions, as an End User, it will be
subject to the applicable End User Agreement and any limited warranties and/or
restrictions contained therein.

6.1.2 Autodesk makes limited warranties directly to End-Users regarding the
functionality of Autodesk Software and the media on which the copy of the
Autodesk Software obtained by such End User is contained, solely as described in
the End User Agreements. Subject to Section 6.1.3 below, Autodesk may provide
certain limited warranties in writing with respect to its other Products (the
“Limited Warranty”) in the applicable End User Agreements. VAR shall not make or
offer to any party any warranty or representation on behalf of Autodesk or any
Autodesk subsidiary or affiliate.

6.1.3 Hardware and third-party software that are delivered by Autodesk for use
in conjunction with Autodesk Software shall be subject to the third-party terms
and conditions and/or license agreements between End User and the third-party
vendor (“Third Party Vendor Terms and Conditions”). The Hardware and third-party
software is provided by Autodesk “AS IS,” without any warranty of any kind. Any
representations or warranties as to such Hardware or third party software shall
only be as granted by the applicable third party vendor in its Third Party
Vendor Terms and Conditions, if any, that accompany such products. Any
representations, warranties, or other similar obligations with respect to the
Hardware and third-party software flow directly from the third party vendor to
End User and Autodesk shall have no responsibility at all for any such
representations or warranties or lack thereof.

6.2 NO WARRANTY. TO THE FULLEST EXTENT PERMITTED BY LAW AUTODESK MAKES NO
REPRESENTATIONS AND GRANTS NO WARRANTIES TO VAR, WHETHER EXPRESS OR IMPLIED, BY
STATUTE, USAGE OF TRADE, COURSE OF DEALING OR OTHERWISE. WITHOUT LIMITING THE
FOREGOING AUTODESK SPECIFICALLY DISCLAIMS ANY AND ALL REPRESENTATIONS,
WARRANTIES AND CONDITIONS, WHETHER EXPRESS, IMPLIED OR STATUTORY, REGARDING THE
PRODUCTS AND ANY SERVICES PROVIDED BY AUTODESK UNDER THIS AGREEMENT, INCLUDING
ANY WARRANTIES OF TITLE QUALITY, MERCHANTABILITY, SUITABILITY OR PERFORMANCE, OR
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.
AUTODESK DOES NOT WARRANT THAT THE OPERATION OF THE PRODUCTS WILL BE
UNINTERRUPTED OR ERROR FREE, THAT ANY DELIVERABLES WILL BE PROVIDED UNDER
SUBSCRIPTION, OR WEB BASED SERVICES OR THAT THE PRODUCTS WILL BE SATISFACTORY.
NOR DOES AUTODESK MAKE ANY WARRANTY WITH REGARD TO THE USE OF NAMES, PEOPLE,
TRADEMARKS, REGISTERED, UNREGISTERED OR COPYRIGHTED DESIGNS OR WORKS OF ART OR
ARCHITECTURE DEPICTED IN ANY MARKETING MATERIALS.



7   THIRD PARTY INTELLECTUAL PROPERTY RIGHTS

7.1 Autodesk will defend, at its expense, any third party claim or action
brought against VAR which alleges that the Autodesk Software which VAR is
entitled to distribute infringes the copyright, patent or trade secret of any
third party in the Territory provided that VAR (i) promptly notifies Autodesk in
writing of any claim; (ii) makes no admission or settlement without Autodesk’s
prior written consent; (iii) gives Autodesk sole control of the defense and
settlement thereof; and (iv) provides all reasonable assistance in connection
therewith.

7.2 Subject to the limitation of liability provision of this Agreement, Autodesk
will pay any settlement amount or damages awarded by a court in a final
non-appealable judgment to a third party arising from such a claim of
infringement defended by Autodesk in accordance with Section 7.1.

7.3 If a Product is permanently enjoined as infringing the copyright, patent or
trade secret of a third party, or if Autodesk settles the claim and the result
of the settlement is that a Product is permanently enjoined, or if Autodesk
reasonably believes any such result is likely, then Autodesk may, at its option,
(i) procure for VAR the right to continue to resell the Product; (Ii) modify the
Product so that it no longer infringes; (iii) replace the Product with a
functionally equivalent, non-infringing Product; or (iv) accept return of the
affected Product and refund its purchase price where Product was purchased
directly from Autodesk. Notwithstanding anything in this Section 7, Autodesk
shall have no liability for:



  (i)   any infringement claims arising out of the use of a Product in
combination with other products if the infringement would not occur but for such
combination;



  (ii)   the modification of the Product, or any part thereof, unless such
modification was made by Autodesk or at the express, specific direction of
Autodesk;



  (iii)   any infringement claims attributable to use of the Autodesk Software
in violation of any terms of the End User Agreement;



  (iv)   any trademark infringements involving any marking or branding not
applied by Autodesk; or



  (v)   any breach by VAR of any provision of this Agreement.

7.4 This Section 7 states VAR’s sole and exclusive remedy with respect to claims
of infringement of third party proprietary rights of any kind.



8   LIMITATION OF LIABILITY

8.1 TO THE EXTENT PERMITTED BY LAW THE MAXIMUM CUMULATIVE AND AGGREGATE
LIABILITY OF AUTODESK AND ITS AFFILIATES, SUBSIDIARIES AND RELATED COMPANIES,
AND THEIR EMPLOYEES, OFFICERS, DIRECTORS, REPRESENTATIVES, AND AGENTS FOR ALL
COSTS, LOSSES OR DAMAGES FROM CLAIMS ARISING UNDER OR RELATED IN ANY WAY TO THIS
AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, 15
LIMITED TO VAR’S DIRECT DAMAGES ONLY AND SHALL NOT EXCEED THE LESSER OF (i) THE
VALUE OF AGGREGATE PURCHASES OF PRODUCTS UNDER THIS AGREEMENT DURING THE SIX
(6) MONTHS IMMEDIATELY PRECEDING THE CLAIM, OR (ii) ONE HUNDRED THOUSAND UNITED
STATES DOLLARS ($100,000).

8.2 TO THE EXTENT PERMITTED BY LAW, NEITHER PARTY SHALL BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES OR FOR LOSS
OF PROFITS, REVENUES, CONTRACTS, CUSTOMERS, LOSS OF USE, LOSS OF DATA, LOSS OF
GOODWILL, BUSINESS INTERRUPTION, COST OF REPLACEMENT GOODS OR SERVICES, OR
FAILURE TO REALIZE EXPECTED COST SAVINGS EVEN IF ADVISED OF THE POSSIBILITY OF
SAME OR SAME WERE REASONABLY FORESEEABLE.

8.3 THE FOREGOING LIMITATIONS OF LIABILITY SHALL APPLY NOTWITHSTANDING ANY
FUNDAMENTAL BREACH, BREACH OF MATERIAL TERM OR FAILURE OF ESSENTIAL PURPOSE OF
ANY LIMITED REMEDY.

8.4 VAR AGREES THAT IT IS ENTERING INTO THIS AGREEMENT FOR BUSINESS PURPOSES
ONLY. VAR AGREES THAT CONSUMER PROTECTION LAW5 WILL NOT APPLY TO THIS AGREEMENT
UNLESS SUCH CONTRACTING OUT IS NOT PERMITTED.

THE PARTIES AGREE THAT THE TERMS OF THIS AGREEMENT, INCLUDING THOSE CONCERNING
WARRANTIES, INDEMNITY AND LIMITATIONS OF LIABILITY, REPRESENT A FAIR ALLOCATION
OF RISK BETWEEN THE PARTIES WITHOUT WHICH THEY WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT. LIABILITY FOR DAMAGES WILL BE LIMITED AND EXCLUDED, EVEN IF ANY
EXCLUSIVE REMEDY PROVIDED FOR IN THIS AGREEMENT FAILS OF ITS ESSENTIAL PURPOSE.



9   CONFIDENTIALITY

9.1 Autodesk shall exercise the same degree of care (but not less than
reasonable care) employed by Autodesk to prevent the unauthorized use and
disclosure of its own Confidential Information to prevent the unauthorized use
and disclosure of VAR’s Confidential Information. VAR shall keep Confidential
Information made available by Autodesk in strictest confidence and (i) prevent
the unauthorized use, dissemination or publication of the Confidential
Information, (ii) not to divulge Confidential Information to any third party,
and (iii) not to make any use of such Confidential Information except for
purposes consistent with VAR’s obligations pursuant to this Agreement; and
(iv) not to reverse engineer any such Confidential Information. Any copies of
Confidential Information made by VAR will include appropriate marking
identifying same as constituting or containing Confidential Information of
Autodesk. VAR shall limit the use of and access to Autodesk Confidential
Information to the VAR’s employees or authorized representatives who have: (i) a
need to know and have been notified that such information is Confidential
Information to be used solely for purposes consistent with VAR’s obligations
pursuant to this Agreement; and (ii) entered into binding confidentiality
obligations no less protective of Autodesk than those contained in this
Agreement. VAR shall not use or disclose any Confidential Information to which
it has access but which Confidential Information was not intended, or which in
the circumstances VAR could reasonably deduce was not intended, for VAR. VAR
shall not amend, edit or otherwise alter any Confidential Information without
the prior written consent of Autodesk.

9.2 The foregoing limitations on disclosure and use shall not apply to
information that (i) is rightfully received from a third party without
restriction or violation of confidentiality, (ii) is developed independently
without use of the Confidential Information of Autodesk, or VAR, as the case may
be (iii) is or becomes generally known to the public by other than a breach of
duty hereunder, or (iv) has been approved in advance for release by written
authorization of the party otherwise with rights to designate the information as
its Confidential Information.

9.3 VAR agrees that it is not and during the Term of this Agreement shall not be
involved in the development, marketing, sale or distribution of any product(s)
which in Autodesk’s reasonable opinion compete with or perform the same or
substantially similar functions as the Products (“Competing Products”), without
giving Autodesk at least three (3) months advance written notice of its intent
to engage In such conduct.

9.4 In the event VAR begins to resell or distribute one or more Competing
Product(s), VAR shall immediately take the following steps to ensure that
Confidential Information shall not be misused or misappropriated for the purpose
of promoting, marketing or benefiting the Competing Product(s): (i) VAR shall
establish and maintain at all times a separate team of sales and technical
personnel dedicated exclusively to the promotion, marketing and support of the
Products whose names shall be furnished to Autodesk, each of whom shall have
signed a binding non-disclosure agreement which contains confidentiality
obligations equivalent to those which VAR is subject to hereunder; (ii) VAR
shall also strictly comply with the Confidential Information obligations set
forth in this Agreement to ensure that all personnel promoting Competing
Products gain no access to Confidential Information for any purpose.



10   TERM AND TERMINATION

10.1 This Agreement shall be effective from the Effective Date until the end of
the then current Autodesk Fiscal Year, after which it shall renew automatically
on an annual basis for two (2) successive twelve (12) month periods comporting
to the Autodesk Fiscal Year (the “Term”), provided that:

10.1.1 VAR meets and continues to meet all of its obligations hereunder; and

10.1.2 Prior to the commencement of each successive twelve (12) month period VAR
meets Autodesk’s Requirements, as applicable, for each successive twelve
(12) month period; and

10.1.3 This Agreement is not terminated in accordance with any other provision
of this Section 10.

10.2 Notwithstanding any other provision of this Agreement, and absent earlier
termination, this Agreement shall expire automatically on 31 January 2016.

10.3 Autodesk may terminate this Agreement, without cause, upon ninety
(90) days’ written notice to VAR. VAR may terminate this Agreement, without
cause, upon thirty (30) days’ written notice to Autodesk.

10.4 Either party may terminate this Agreement according to written notice given
upon the breach by one party of any of its obligations under this Agreement and
its failure to remedy the breach within thirty (30) days following written
notice from the other party.

10.5 Autodesk may terminate this Agreement according to written notice given
upon any of the following events:

10.5.1 transfer or cessation by VAR of any part of its business relating to
distribution of Products or transfer by VAR’s owners or shareholders of a
controlling interest in VAR; or
10.5.2 a receiver or similar officer is appointed for the benefit of VAR’s
creditors, or if VAR becomes the object of any proceedings for bankruptcy,
insolvency or the like; or
10.5.3 breach by VAR of any provision of this Agreement that cannot be remedied
(including but not limited to breach of confidentiality, fraud, misconduct or
violation of Autodesk’s proprietary rights); or
10.5.4 if VAR contests Autodesk’s or any of its affiliates’ intellectual
property rights, or attempts to register any domain name using an Autodesk
product or service name, trademark, trade name, logo or any designation
communicated to VAR by Autodesk.

10.6 Autodesk may terminate or suspend any Specialization held by VAR completely
or by location, if VAR is not in compliance with any of the Requirements related
to those Specializations, and fails to remedy said noncompliance in accordance
with the compliance process outlined in the Program Guide. VAR acknowledges that
termination or suspension of a Specialization may lead to a downgrade in Tier in
accordance with the rules contained In the Program Guide.

10.7 Each of Sections 10.1, 10.2, 10.3 10.4, 10,5 and 10.6 provides a separate
and distinct right to terminate this Agreement.

10.8 In the event Autodesk exercises partial termination rights under this
Section 10, said partial termination shall not affect this Agreement’s
application with respect to the remaining Specializations or affect any
remaining part of any other Autodesk written agreement(s) entered into by the
parties. Nothing herein shall require Autodesk to consider VAR for any
Specialization or program.

10.9 In the event this entire Agreement or VAR’s Specialization expires or
terminates hereunder, neither party shall be liable to the other party for
compensation, reimbursement or damages on account of the loss of prospective
profits or anticipated sales or on account of expenditures, inventory,
investments, leases or commitments in connection with a party’s business or
goodwill. The remedies set forth in this Agreement will be VAR’s sole and
exclusive remedies for any claim against Autodesk under or related to this
Agreement. Without prejudice to any other provision in this Agreement, VAR
hereby waives and relinquishes any other rights or claims under franchise,
dealership, agency, or other statutes or at common law that would or might arise
out of Autodesk’s termination of this Agreement, Autodesk’s refusal to accept
VAR’s order, Autodesk’s refusal to enter into a new Agreement, renew or extend
the Term, or any other cause arising out of or in connection with this
Agreement. Termination shall not, however, relieve either party of obligations
incurred prior to the termination and still remaining to be fulfilled following
such termination. Autodesk does not guarantee that VAR will achieve any minimum
revenue as the result of having entered into this Agreement and Autodesk makes
no such commitment.

10.10 Upon expiration or termination of this Agreement, in whole or in part:

10.10.1 All applicable rights, and permissions granted by Autodesk to VAR shall
cease, and VAR shall immediately cease to exercise any such right, including,
without limitation, any right to use or refer to Autodesk’s Trademarks, service
marks, service names, trade names, copyrights, published acronyms or logos; and

10.10.2 VAR shall promptly discontinue use and return to Autodesk all Marketing
Materials, applicable promotional and other materials or Documentation furnished
by Autodesk, as well as all copies of Products and Documentation supplied by
Autodesk to VAR for the purposes of demonstration or evaluation (including but
not limited to any Evaluation Versions of Products, whether supplied as
standalone Evaluation Versions of Products or via Subscriptions) and all
Autodesk Confidential Information in its possession within ten (10) days of the
date of expiration or termination. VAR shall not be entitled to any refund on
any Evaluation Version Subscriptions which are unexpired at the date of
termination; and

10.10.3 If VAR is in breach hereunder, then the due date of all outstanding
Autodesk invoices for Products will automatically be accelerated so that they
become due and payable no later than the effective date of termination, even if
longer terms had been provided previously; and

10.10.4 Except as otherwise provided herein, all applicable orders or portions
thereof remaining unshipped as of the effective date of termination shall
automatically be cancelled.

10.11 Sections 2.2, 3.7, 4.1, 4.2 4.3, 5.1, 5.1.1, 5.4, 5.5, 6, 8, 9, 10, 11,
Sections 5 and 7 of Exhibit 1, and Exhibit 1(A) of this Agreement shall survive
expiration or termination of this Agreement.



11   GENERAL

11.1 VAR shall comply with all federal, state, provincial, county, and local
laws, statutes, ordinances, and regulations that are related to privacy arid
data protection, including, but not limited to those applicable to the
collection, storage, transfer, sharing and/or other processing of End User Data,
End User Records and any other personal data (if any) available to VAR under
this Agreement. In addition, VAR shall only use such data in accordance with
Autodesk’s current Privacy Policy available at www.autodesk.com and Autodesk’s
written instructions. It shall be VAR’s responsibility when collecting
information from End Users when the intention is to pass such information to
Autodesk (e.g. customer satisfaction or customer support surveys), to obtain the
consent of the End User (if the End User is an entity such consent must be
obtained from an authorized representative of that entity) to the transfer of
such information to Autodesk.

In using End User Data made available by Autodesk for the promotion, sale and
support of the Product(s), VAR shall: (i) comply with all applicable marketing
and telemarketing laws, including anti-spam laws; and (ii) place a limitation on
marketing contact with End Users to no more frequently than one time per
calendar month (unless otherwise authorized by Autodesk in writing).

11.2 The relationship of Autodesk and VAR established by this Agreement is that
of independent contractors, and nothing in this Agreement, including any
reference to VAR as a “Partner” shall be construed to:

11.2.1 create an agency, partnership, franchise, joint venture, sales
representative, employment or any other type of legal association between
Autodesk and VAR; or

11.2.2 give either party the power to direct and control the day-to-day
activities of the other; or

11.2.3 constitute the parties as partners, joint ventures, co-owners or
otherwise as participants in a joint or common undertaking; or

11.2.4 allow either party to create or assume any obligation on behalf of the
other for any purpose whatsoever. Without prejudice to any other provision in
this Agreement, to the extent that VAR is appointed to sell Products to any
public sector customer, including but not limited to state, local or federal
government End Users or Education End Users, VAR shall not accept any flow down
or pass through provisions which impose any obligations or liability on
Autodesk.

Except as expressly provided in Section 2.2.1 above, VAR shall in all dealings
relating to Products make clear it is acting as a principal on its own account
and not as an employee, agent or representative of Autodesk.

All financial obligations associated with VAR’s business are the sole
responsibility of VAR. All sales and other agreements between VAR and its
customers, suppliers, or between VAR and any distributor are VAR’s exclusive
responsibility and shall in no way diminish VAR’s obligations under this
Agreement.

11.3 Compliance with Laws and Audit.

11.3.1 VAR shall conduct its business through a corporation or other form of
business organization recognized by the laws of the Territory, obtain and
maintain at its own expense all permissions, consents and licenses necessary to
enable VAR to distribute and support Products in accordance with this Agreement,
comply with all laws and regulations applicable to the marketing, license and
support of Products, and conduct its business in a manner that does not
negatively affect the reputation, goodwill or prospects of Autodesk or its
Products.

11.3.2 As between VAR and Autodesk, VAR is responsible for the collection and
payment of all taxes, fees, and other charges, including all applicable VAR
income and sales taxes, as well as penalties and interest in relation to VAR’s
business.

11.3.3 VAR represents and agrees that it shall not take any action which would
cause it to be in violation of the Foreign Corrupt Practices Act (“FCPA”), or
any rules or regulations thereunder, all similar international laws, the U.K.
Bribery Act, and Autodesk’s Partner Code of Conduct (collectively referred to as
“anti-corruption laws”). VAR acknowledges and agrees that such action includes,
but is not limited to, the use of any corporate funds for unlawful
contributions, gifts, entertainment, or other expenses relating to political
activity; making, attempting to make, offering, or authorizing any unlawful
payment, thing of value, bribe, rebate, payoff, influence payment, kickback or
other similar unlawful payment to a foreign or domestic government official,
non-government partner or customer, for the purpose of influencing an act or
decision (including a decision not to act) or inducing such a person to use his
or her influence to affect any such governmental act or decision to obtain,
retain, or direct any business. VAR’s failure to comply with anti-corruption
laws and regulations shall be deemed a material breach of this Agreement, and
VAR shall notify Autodesk immediately upon learning of any such failure to
comply. VAR agrees to indemnify Autodesk, to the fullest extent permitted by
law, from and against any fines, penalties, attorney’s fees, or other related
costs that may arise as a result of VAR’s failure to comply with such laws and
regulations, and this indemnity obligation shall survive termination, expiration
or cancellation of this Agreement. VAR agrees to provide Autodesk with access to
its books and records for the purpose of ensuring compliance with
anti-corruption laws and agreements.

11.3.4 VAR acknowledges and agrees that any software, Documentation, or
technical data (or direct products thereof) provided under this Agreement is
subject to compliance with United States and other applicable export control and
trade sanctions laws, rules and regulations (the “Export Control Laws”). Under
the Export Control Laws, any software, Documentation, or technical data (or
direct products thereof) provided under this Agreement may not be, directly or
indirectly, downloaded or otherwise exported, re-exported, or transferred to
restricted countries (including, Cuba, Iran, North Korea, Sudan, and Syria), to
restricted end users, or for restricted end uses. VAR understands that the
requirements and restrictions of the Export Control Laws as applicable to VAR
may vary depending on the Autodesk Software, Documentation, and technical data
(or direct products thereof) provided under this Agreement and may change over
time. VAR’s failure to comply with the Export Control Laws shall be deemed a
material breach of this Agreement, and VAR shall notify Autodesk immediately
upon learning of any such failure to comply. VAR agrees to indemnify Autodesk,
to the fullest extent permitted by law, from and against any fines, penalties,
attorney’s fees, or other related costs that may arise as a result of VAR’s
failure to comply with the Export Control Laws, and this indemnity obligation
shall survive termination, expiration or cancellation of this Agreement.

11.3.5 VAR shall keep full, true, and accurate books and records, in accordance
with generally accepted accounting principles, related to each transaction in
which a Product is purchased and resold,, and exportation, as well as serial
number records showing the name and address of each End User to whom VAR sold
each Product. VAR shall ensure that each VAR End User invoice reflects the
Product type and serial number for the relevant Product (s) delivered by VAR.
VAR shall make all of these books and records available for audit by Autodesk
upon fifteen (15) days prior written notice, during regular business hours, at
those locations where VAR may maintain relevant books and records. VAR
additionally acknowledges that from time to time Autodesk or its independent
auditors may conduct additional specific audits with the purpose of monitoring
and ensuring compliance by VARs with Autodesk’s policies and applicable laws.
Said audits may include, without limitation, investigations in order to prevent
the acquisition, use, promotion or resale of counterfeit and unauthorized
product. When requested, VAR shall collaborate with Autodesk’s auditors and
provide accurate and truthful information. VAR acknowledges and accepts that, in
addition to the above audit rights, Autodesk may directly contact any End User
at any time in order to verify and/or inform End Users about VAR’s compliance or
non-compliance with this Agreement and Autodesk’s policies.

11.3.6 VAR shall not directly or indirectly lobby for Autodesk. This prohibition
includes efforts to influence the formation, adoption or modification of
legislation, rulemaking, executive orders, ratemaking or other government
policies or programs. In addition, VAR shall not engage in any sales activities
in Autodesk’s name which constitute procurement lobbying in the applicable
Territory. If as an independent reseller of Autodesk Products to any government
entity, VAR is required to register under applicable statutes including as an
Autodesk lobbyist or equivalent, VAR shall not do so without the prior written
consent of Autodesk.

11.4 Without limiting any other rights of Autodesk, VAR shall indemnify, hold
harmless and defend Autodesk against any claim, demand, action, proceeding,
investigation, and the resulting cost, loss, liability, or expense, including
audit costs, court costs and reasonable fees for attorneys or other
professionals, suffered or incurred by Autodesk, its directors, officers,
employees, or agents or by a third party arising from (i) any warranty or
representation made by VAR to an End User or any other third party in relation
to the Products beyond those made by Autodesk in the applicable End User
Agreement; (ii) any action brought by an employee, contractor or agent of VAR
allegedly based or claiming an employment relationship with Autodesk; (iii) any
failure by VAR to comply with any applicable law, statute, ordinance or
regulation; (iv) any flow down or pass through obligation accepted by VAR on
behalf of Autodesk in violation of this Agreement; and (v) any third party claim
arising in connection with any alleged breach by VAR of any provision of this
Agreement.

11.5 No failure or delay in exercising any right hereunder shall operate as a
waiver of that right. A waiver of any breach of this Agreement must be in
writing and shall not be a waiver of any other breach or of the provision
breached.

11.6 In the case of any action by VAR which requires VAR to obtain the express
written consent or permission from Autodesk prior to proceeding, that consent or
permission must be issued by a duly authorized Autodesk employee.

11.7 This Agreement, its Exhibits and Partner Designation Chart (as updated from
time to time by Autodesk), the Program Guide, the Partner Code of Conduct the
Channel Partner Policies and Procedures, and all other documents which are
specifically incorporated therein by reference, and all modifications thereto
made pursuant to the terms of this Agreement, form an integral part of, and
constitute the entire agreement and supersede all prior agreements or
communications regarding the subject matter hereof. Business plans do not form
part of this Agreement and are not binding upon Autodesk. If there is any
conflict among the contractual parts of this Agreement, the conflict shall be
resolved in accordance with the following order of precedence: 1) The Autodesk
Value Added Reseller Agreement and the Partner Designation Chart; 2) The
Exhibits to this Agreement; 3) The Program Guide; and 4) The Channel Partner
Policies and Procedures, the Partner Code of Conduct and all other documents,
terms and conditions incorporated by reference therein. If any of the provisions
of this Agreement shall be invalid or unenforceable, such invalidity or
unenforceability shall not invalidate or render unenforceable the entire
Agreement, but rather the entire Agreement shall be construed as if not
containing the particular invalid or unenforceable provision or provisions, and
the rights and obligations of Autodesk and VAR shall be construed and enforced
accordingly.

Except as specifically provided in Section 2.3, or otherwise in this Agreement,
this Agreement may be amended only by written agreement signed by authorized
representatives of both parties.

11.8 VAR acknowledges that Autodesk is relying upon VAR’s reputation, business
standing, and goodwill under VAR’s present ownership in entering into this
Agreement. Accordingly, VAR agrees that its rights and obligations under this
Agreement may not be transferred or assigned and its duties may not be delegated
directly or indirectly without the prior written consent of Autodesk in its sole
and absolute discretion. VAR shall notify Autodesk promptly in writing of any
change of ownership of VAR or of any sale of all or substantially all of VAR’s
assets. VAR acknowledges that any change of ownership, sale of all or
substantially all of VAR’s assets, or attempted assignment by VAR of this
Agreement, or any part thereof, without Autodesk’s prior written consent is
expressly prohibited, shall be null and void from the beginning and may result
in immediate termination of this Agreement by Autodesk. Autodesk may assign or
otherwise transfer its rights and obligations to successors-in-interest (whether
by purchase of stock or assets, merger, operation of law, or otherwise) of that
portion of its business related to the subject matter hereof. Subject to the
restrictions set forth in this Section 11.8, all of the terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the respective successors and permitted assigns of the parties
hereto.

11.9 Notices required under this Agreement shall be in writing, sent by
registered post or delivered by hand to the addresses stated below or to such
other addresses as may be notified in accordance with this section. In addition,
a copy shall be sent to the Autodesk General Counsel. Notices under this
Agreement which are served by Autodesk may be served by electronic postings on
the Partner Portal (or any equivalent substituted therefor by Autodesk), by
regular mail, by fax or by e-mail to VAR’s e-mail address on file with Autodesk.
In particular, notices which apply to all VARs or to an entire category of VARs
may be published, either by an electronic posting or by inclusion in a
newsletter. VAR must ensure that during the Term of this Agreement an authorized
representative of VAR remains on the mailing list for Channel News or any
successor publication, and reviews such communications, as well as the Partner
Portal on a regular basis. Notices shall be effective when sent, published or
when posted if by electronic posting. VAR’s fax number and email address for
receiving notices hereunder are as set out above (or such other fax number or
email address as VAR notifies Autodesk in accordance with the provisions of this
Section).

11.10 Governing Law. This Agreement shall be exclusively governed by and
construed in accordance with the substantive laws in force in the State of
California and the United States of America. In addition VAR consents to the
exclusive jurisdiction and venue in the Courts sitting in the Superior Court of
the State of California, County of Marin or County of Santa Clara, and the
United States District Court for the Northern District of California in San
Francisco. VAR waives all defenses of lack of personal jurisdiction and forum
non conveniens. This choice of jurisdiction and venue does not prevent either
party from seeking injunctive relief for a violation of intellectual property
rights, confidentiality obligations or enforcement of recognition of any award
or order in any appropriate jurisdiction.

VAR expressly consents to service of process being effected upon it by
registered mail sent to the address set forth above. The rights and obligations
of the parties under this Agreement shall not be governed by the UN Convention
on contracts for the International Sale of Goods and this Agreement shall not be
governed by the conflict of laws rules of any jurisdiction.

11.11 The parties hereto confirm that it is their wish that this Agreement, as
well as other documents relating hereto, including notices hereunder, have been
and shall be written in the English language only.

11.12 Les parties ci dessus confirment leur désir que cet accord ainsi que tous
les documents, y compris tous avis qui s’y rattachent, soient rédigés en langue
anglaise.

11.13 This Agreement may be executed in two or more counterparts (including by
facsimile or electronic scan), each of which will be considered an original but
all of which together will constitute one agreement.

S.CONTEXHIBIT 1

DIRECT VAR TERMS AND CONDITIONS

VAR agrees to comply with these terms and conditions as set forth below.

I. Additional Requirements. In addition to any other Requirements applicable to
VAR pursuant to the Agreement, VAR shall meet Autodesk’s credit standards and
the following additional Requirements:

      Minimum
Purchase
Requirement  
U.S. VAR: Web Self Service orders only. Purchase minimum requirement of
US$1.5M per rolling four quarters
Canada VAR: Subscription self- service orders only, no minimum order value.
Media and Entertainment Only VAR: Web Self Service orders only. Purchase
minimum of US$400,000 per rolling four quarters per any M&E Specialization
Education Specialized Only VAR: Web Self Service only. Purchase minimum of
US $300,000 per rolling four quarters.
Authorization  
Maintain at least one Specialization
   
 
Accounts  
Must be current on all financial status and payment obligations to Autodesk
including credit limit, and continuously maintain good credit standing as
solely determined by Autodesk.
Receivable  


   



II. Direct Terms and Conditions. Orders for Products submitted by VAR to
Autodesk shall be subject to the direct terms and conditions in this Exhibit 1.
Nothing contained in any order document submitted by VAR shall modify the
Agreement or these direct terms and conditions, or add any additional terms or
conditions. In the event of conflict between these direct terms and conditions
and any order document submitted by VAR, these direct terms and condition shall
prevail.

1 Prices. The prices to VAR for each of the Products are contained in the
applicable price list on the Partner Portal. Autodesk may change currency,
prices (including but not limited to prices on the Autodesk Issued Territory
suggested retail price List) and/or discounts and other applicable price related
incentives and benefits on thirty (30) days written notice. Price increases
shall not affect unfulfilled orders accepted by Autodesk prior to the effective
date of the price increase. Price decreases shall apply to pending orders
accepted by Autodesk (where there has been no shipment) prior to the effective
date of the decrease.

2 Order and Acceptance.

2.1 Orders for Products shall be submitted to Autodesk by VAR in writing and in
accordance with the Channel Partner Policies and Procedures. Subject to
Section 2.5 below and the ordering guidelines, VAR’s purchase orders shall be
deemed accepted unless VAR is notified of their rejection. Notwithstanding the
foregoing, Autodesk may elect to defer acceptance of any order received
following the end of the applicable Autodesk Fiscal Quarter order cut-off date,
until the following Autodesk Fiscal Quarter by providing VAR written notice of
such order deferral.

2.2 Notwithstanding the foregoing, Autodesk may reject orders for any reason
including but not limited to the following (i) VAR’s failure to meet the
requirements of the Channel Partner Policies and Procedures, (ii) VAR exceeds
recommended maximum stock limits, if any (iii) VAR has not paid amounts due to
Autodesk, or (iv) VAR exceeds its credit limit (if any). Autodesk shall use its
reasonable efforts to notify VAR of the rejection of an order within seven
(7) business days of Autodesk’s receipt thereof. No partial shipment of an order
shall constitute the acceptance of the entire order.

2.3 Autodesk reserves the right to accept orders containing price and discount
variances deemed immaterial by Autodesk at its sole discretion. Autodesk
reserves the right to reject any order or to cancel any unshipped order
previously accepted if Autodesk determines that VAR is in breach of this
Agreement. For the avoidance of doubt, written orders accepted and confirmed by
Autodesk reflecting special price concessions, promotions or discounts to VAR
shall be deemed to be part of the Agreement.

2.4 Autodesk shall use its reasonable efforts to deliver Products at the times
specified in the Channel Partner Policies and Procedures.

2.5 Electronic Orders and Invoicing.

2.5.1 Where such a facility is made available by Autodesk in writing, VAR may
place orders for Products electronically in accordance with the Channel Partner
Policies and Procedures. Electronic confirmation of order receipt by Autodesk
shall not constitute acceptance by Autodesk of the order, which may be rejected
(or acceptance deferred) in accordance with Sections 2.1, 2.2, and 2.3 above.

2.5.2 Each Party may, at its discretion, print and store electronic orders
received from VAR, or electronic invoices sent by Autodesk to VAR, in the same
manner that it stores written orders or invoices. The parties agree that in the
event of a dispute over an order or an invoice, Autodesk’s electronic order and
invoice records shall be admissible before the relevant court and shall
constitute evidence of the facts contained therein.

2.5.3 VAR recognizes that any electronic orders submitted to Autodesk are
submitted at VAR’s sole risk and VAR waives any right to contest the validity of
electronic orders submitted to Autodesk.

3 Shipping.

3.1 In fulfilling orders for Physical Products hereunder, Autodesk shall ship
Physical Products to fulfill orders FCA Autodesk manufacturing facilities in
Weaverville, NC (or other location as designated by Autodesk) (Incoterms 2010).
Autodesk’s fulfillment obligation for the specific Physical Products which are
the subject of a particular order shall be complete, and title and risk of loss
with respect to those Physical Products shall pass to VAR, on delivery to the
Carrier of those specific Physical Products which are the subject of that order.
In the case of Physical fulfillments pursuant to Subscriptions and/or Autodesk
Services which are shipped to VAR for delivery to End-Users in accordance with
the Channel Partner Practices and Procedures, such fulfillments shall be shipped
to VAR FCA (Incoterms 2010). In all cases, Autodesk shall designate the carrier.
Autodesk reserves the right to charge VAR reasonable fees for shipment costs
when paid by Autodesk, and to change the aforementioned Incoterms at any time on
thirty (30) days’ notice in writing to VAR.

3.2 In fulfilling orders for Physical Products made available to VAR pursuant to
the M&E — Creative Finishing Authorization (“Creative Finishing Products”),
Autodesk will ship and fulfill those orders as follows:

3.2.1 Autodesk shall ship Creative Finishing Products to fulfill orders CPT
(Incoterms 2010) Montreal, Canada. VAR shall be responsible for all costs of
importing those Creative Finishing Products into the Territory, including
customs duties and taxes. Autodesk’s fulfillment obligation for the specific
Creative Finishing Products which are the subject of a particular order shall be
complete, and title and risk of loss with respect to those Creative Finishing
Products shall pass to VAR on delivery to the carrier of those specific Creative
Finishing Products which are the subject of that order. In the case of Physical
fulfillments pursuant to Subscriptions for Creative Finishing Products and/or
Autodesk Services related to Creative Finishing Products which are shipped to
VAR for delivery to End-Users in accordance with the Channel Partner Practices
and Procedures, such fulfillments shall be shipped to VAR CPT (Incoterms 2010)
Montreal, Canada. In all cases, Autodesk shall designate the carrier. Autodesk
reserves the right to charge VAR reasonable fees for import and/or shipment
costs when paid by Autodesk, and to change the aforementioned Incoterms at any
time on thirty (30) days’ notice in writing to VAR.

3.3 In fulfilling an order for Electronic Products, Autodesk shall make
Electronic Products available for electronic download, and shall deliver valid
corresponding serial numbers for those Electronic Products, directly to the
End-User whose details have been provided by VAR to Autodesk with that order.
Autodesk’s delivery obligation shall be complete, and risk of loss with respect
to those Electronic Products shall pass to the VAR, at the time that Autodesk
makes those Electronic Products available to the End-User for download and
emails valid corresponding serial numbers for those Electronic Products to the
End-User email address provided by VAR to Autodesk with that order for those
Electronic Products.

3.4 In fulfilling an order for Subscriptions and/or Web Based Services
hereunder, Autodesk shall make those Subscriptions and/or Web Based Services
available directly to the End-User email address provided by VAR to Autodesk
with that order for those Subscriptions and/or Web Based Services.

4 Credit Limit. A credit limit (if any), may be set by Autodesk at its sole
discretion, and Autodesk reserves the right to require full or partial payment
in advance of Product shipment or delivery. VAR shall provide Autodesk such
financial information as Autodesk deems necessary to determine VAR’s
creditworthiness. Autodesk may increase or decrease such credit limit from time
to time as it deems appropriate. The total amount owed by VAR to Autodesk at any
time shall not exceed VAR’s credit limit (if any) set by Autodesk, and orders to
Autodesk above the credit limit shall be paid in cash in advance of delivery or
by other means of secured payment chosen by Autodesk.

5 Payment. Autodesk reserves the right not to issue a permanent license for any
Autodesk Software to VAR and/or End Users until receipt of payment in full.
Autodesk may, in its sole discretion, choose either option below

Option 1 — Credit

Autodesk shall submit an Invoice to VAR for each shipment of Products ordered by
VAR and as set forth below. Upon approval of VAR’s credit limit by Autodesk,
payment terms shall be the number of days from the date of the invoice specified
on the Partner Designation Chart. Any invoiced amount not received within the
said period may be subject to a service charge of one and one-half percent
(1.5%) per month (or, if less, the maximum allowable by applicable law).
Notwithstanding the foregoing, if any payment is not received by Autodesk when
due, Autodesk may, without prejudice to any other remedies at law, equity or
under this Agreement: (i) offset the receivables against any amounts that may be
due or become due to VAR from Autodesk, (ii) require that all future orders be
fully paid in advance of shipment, (iii) revoke or suspend VAR’s credit terms,
(iv) suspend Autodesk’s obligations under this Agreement, (v) require further
assurances from VAR that such invoiced amounts shall be paid, (vi) require VAR
to purchase all Products through distribution and/or (vii) terminate the
Agreement. VAR shall pay all of Autodesk’s costs and expenses (including
attorney’s fees) to enforce and preserve Autodesk’s rights under this Section 5.
VAR’s payment obligations hereunder shall survive the termination or expiration
of this Agreement and this Exhibit 1.

In the event that Autodesk has extended a line of credit to VAR and that VAR
exceeds its credit limit, VAR hereby authorizes Autodesk to transact directly
with the End User at VAR’s originally quoted prices. For any such purchase order
secured by Autodesk, Autodesk agrees to pay VAR an amount equal to the VAR
discounts applicable to the sales transaction, and reserves the right to apply
any such amount against the outstanding balance of VAR’s line of credit.

Option 2 — NO CREDIT

Payment of any Products ordered shall be on the basis of pre-payment and shall
be made in United States dollars. Autodesk shall not be bound to deliver any
Products pursuant to any purchase order until payment of the Products in full
has been made. Payment shall be made upon demand in writing by Autodesk and
shall be, at Autodesk’s option, either by way of (i) the electronic transfer of
funds into such account as Autodesk may notify in writing to VAR or (ii) the
issuance of an irrevocable letter of credit at sight confirmed by a bank in the
Territory. Without limiting any of Autodesk’s rights or remedies under the law
or this Agreement, failure of VAR to make payment in full upon demand shall
entitle Autodesk to (a) reject any order or cancel any order previously
accepted, or (b) to withhold shipment of the Products to VAR until such payment
has been received in full by Autodesk. Notwithstanding prepayment by VAR,
Autodesk reserves the right to subsequently invoice VAR for any additional
expenses incurred by Autodesk but to be borne by VAR respecting any given
shipment of the Products including but not limited to any freight, taxes,
insurance or other applicable costs. The invoiced amount shall be due and
payable in the number of days from the date of the invoice which is specified on
the Partner Designation Chart for payments under Option 1. Any amount which is
due from VAR and not paid in full within the applicable time period shall be
subject to a service charge of one and one-half percent (1.5%) per month (or, if
less, the maximum allowable by applicable law). VAR shall pay all of Autodesk’s
costs and expenses (including attorney’s fees) to enforce and preserve
Autodesk’s rights under this Section 5.

6 Security Interest. As security for VAR’s payment of all monetary obligations
to Autodesk, VAR hereby grants to Autodesk a security interest in all of VAR’s
inventory, goods, chattel paper, and general intangibles purchased from Autodesk
(“VAR’s Inventory”), all of VAR’s accounts receivable and other accounts
evidencing any obligation to VAR for payment for Product(s) or VAR’s Inventory
sold, and all proceeds of any character, whether cash or non-cash, arising from
the disposition of Product(s) or VAR’s inventory and accounts. VAR agrees to
execute all documents necessary to perfect Autodesk’s security interest
described herein upon request by Autodesk, including but not limited to,
Exhibit 1A attached hereto.

7 Taxes.

7.1 General. VAR shall be solely responsible for all taxes of any nature arising
upon or from (a) the sale or delivery of Products to VAR, or (b) payment to
Autodesk hereunder. Without limiting the foregoing, VAR also shall be solely
responsible for all taxes of any nature arising upon or from events subsequent
to, or commercially downstream from, such sale, delivery, or payment to
Autodesk, including the resale or further distribution of Products by VAR or by
VAR’s customers (including by internal deployment).

7.2 No deduction or withholding. All payments by VAR to Autodesk hereunder shall
be made free and clear without deduction for any and all present and future
taxes imposed by any taxing authority; provided however that in the event that
VAR is prohibited by law from making such payments unless VAR deducts or
withholds taxes therefrom and remits such taxes to the local taxing
jurisdiction, then VAR shall timely withhold and remit all such taxes. In such
case, VAR shall pay to Autodesk the remaining net amount after taxes have been
withheld. Further, VAR shall promptly furnish Autodesk with a copy of an
official tax receipt or other appropriate evidence of any taxes imposed on
payments made under this Agreement, including taxes on any additional amounts
paid.

7.3 No deduction or withholding. Taxes to be Collected by Autodesk. In cases
other than taxes referred to in Sections 7.1 and 7.2 above, including but not
limited to sales and use taxes, stamp taxes, value added taxes, property taxes
and other taxes and duties imposed by any taxing authority on or with respect to
this Agreement, the cost of such taxes or duties shall be collected by Autodesk
as required by law, and borne by VAR.

7.4 Customs and Import Requirements. VAR shall be solely responsible, as
required by law, for compliance with all associated costs and procedures,
including customs and import requirements, and for paying all customs duties,
import value added taxes, and other governmental fees and taxes that apply to
the importation into VAR’s country of such licenses, subscriptions and services,
any accompanying documentation, as well as any loading, downloading,
transportation and mobilization costs.

7.5 Income Taxes, Capital Taxes, Taxes on Gross Receipts. Each party is
responsible for its own taxes imposed upon net income, capital or gross
receipts.

7.6 Shipping Terms. See Sections 3.1 and 3.2 for
Incoterms.

8 Survival. This “Taxes” section 7 of Exhibit 1 shall survive expiration or
termination of this Agreement.

EXHIBIT 1A

SECURITY AGREEMENT

This Security Agreement (“Agreement”) is made as of February 1, 2013 (“Effective
Date”), by “VAR” (named below) in favor of Autodesk, Inc., a Delaware
corporation (“Autodesk”)

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby expressly acknowledged, VAR, intending to be bound hereby,
agrees as follows:

1. Definitions / Construction. “VAR Agreement” means the Autodesk Value Added
Reseller Agreement of even date between Autodesk and VAR executed and delivered
by VAR contemporaneously herewith, any other reseller agreement between VAR and
Autodesk, and any later VAR Agreement or other reseller agreement between
Autodesk and VAR. This Agreement is intended by the Parties to be read
consistently with, and complementary to, the VAR Agreement. The initially
capitalized terms used in this Agreement shall have the meanings defined in the
VAR Agreement unless defined herein. Terms defined in the California Uniform
Commercial Code not otherwise defined in this Agreement or the VAR Agreement are
used in this Agreement as defined in the California Uniform Commercial Code, as
amended from time to time.

2. Security Interest. As security for VAR’s payment of all monetary obligations
to Autodesk, VAR hereby grants to Autodesk a security interest in all of VAR’s
inventory, goods, chattel paper, and general intangibles purchased from Autodesk
(“VAR’s Inventory"), all of VAR’s accounts receivable and other accounts
evidencing any obligation to VAR for payment for Product(s) or VAR’s Inventory
sold, and all proceeds of any character, whether cash or non-cash, arising from
the disposition of Product(s) or VAR’s Inventory and accounts. VAR agrees to
execute all documents necessary to perfect Autodesk’s security interest
described herein upon request by Autodesk.

3. Amendments Choice of Law. No purported amendment or modification of this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless contained in a writing executed by VAR and Autodesk. This Agreement shall
be construed in accordance with the laws of the State of California, excluding
rules regarding conflicts of law. VAR hereby submits to the exclusive personal
jurisdiction of and venue in the Superior Court of the State of California,
County of Marin, and the United States District Court for the Northern District
of California in San Francisco.

4. Survival. This Agreement shall survive the expiration or termination of the
VAR Agreement for so long as there are sums outstanding, due or payable to
Autodesk.

IN WITNESS WHEREOF, VAR has executed or caused this Agreement to be executed by
its authorized representative, and agrees to be bound by its terms, as of the
Effective Date.

“VAR”

Company:

Signature

Printed Name

Title

Date

